                            UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                             CIVIL ACTION NO. 4:18-CV-145-FL



MARIANNE DYKSTRA, GLEN DYKSTRA,             )
and NEUSE BREEZE, LLC, a North Carolina     )
limited liability company,                  )
                                            )                 ORDER ON REQUEST FOR
                                Plaintiffs, )                 ENTRY OF DEFAULT
                                            )                 AND MOTIONS TO EXTEND
vs.                                         )                 TIME TO ANSWER
                                            )
JACK M. TEMPLE, SALLY L. TEMPLE, also )
known as SALLIE TEMPLE, CALVIN              )
WILLIAMS, MIKI WILLIAMS, also               )
known as MIKI KNUTSON WILLIAMS, JOHN )
DOES 1 THROUGH 10 and JANE DOES 1           )
THROUGH 10, jointly and severally           )
                                            )
                                Defendants. )


       This matter is before the Court on the Plaintiffs’ Request for Entry of Default, No. 34,

Defendant’s Motion to Seal, No. 37, and Defendants Jack M. Temple and Sally L. Temple (“the

Temple Defendants”) Third Motion to Extend Time To Answer or Otherwise Defend, Docket

No. 44. The Court has considered the papers submitted by the parties, otherwise reviewed papers

on file as necessary, and is fully advised in the premises. For those reasons,

       IT IS ORDERED THAT:

       1.      Plaintiffs’ Request for Entry of Default is denied, without prejudice.

       2.      The Temples Defendants’ Motion to Seal is granted.
       3.     The Temples Defendants shall file and serve their answer or otherwise defend as

permitted by the Federal Rules of Civil Procedure, including their response to the pending

Verified Motion for Preliminary Injunction, not later than November 7, 2018.

       4.     No further extensions of time to answer or defend shall be granted.




                                            _____________________________
                                            United States District Judge

Dated: November ___, 2018
